McAdam, J.
Whether the plaintiffs had an existing right of action at the time the attachment herein was issued, will be more appropriately determined upon the trial, than upon mere motion like the present. *483If the term of credit upon which the goods were sold had. not expired when this action was commenced, this circumstance may or may not make out a defense, according to the character of the proofs offered. In other words, the plaintiffs may show fraud for the purpose of vitiating the credit, in which case the cause of action will be as complete as if no credit had been given (34 Barb. 84; 27 Id. 652 ; 4 Abb. Ct. App. Dec. 592; 33 How. Pr. 174; 3 Keyes, 120 ; 66 Barb. 355; 7 Hun, 225.)
The facts disclosed by the proofs sufficiently establish the ground upon which the attachment issued. They make out a fair .prima facie case which has not been explained away by the new proofs. Motion to vacate attachment denied, with $10 costs to abide the evento